DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Goodman (Pub. No.:  US 2003/0036685 A1) in view of McGonigle et al (US 20090326349 A1).
Regarding claims 1, 12, 22, Goodman discloses a system comprising: 
a wearable member [see 0138-0149 and fig 4-7] including:
an energy transmitter configured to project energy at a first wavelength and energy at a second wavelength into tissue of a user; 
an energy receiver configured to generate a first signal based on a first received portion of the energy at the first wavelength and a second signal based on a second received portion of the energy at the second wavelength, the first received portion of energy and the second received portion of energy each being received through the tissue of the user (two PPG signals, see 0119-0121, 0249-0253)
a blood pressure calculation system including: 
a pre-processing module configured to filter noise from the first signal and the second signal [see 0127-0132];
 a feature extraction module configured to generate a first set of feature vectors and a second set of feature vectors, the first set of feature vectors generated from the first subset of waves, the second set of feature vectors generated from the second subset of waves, wherein each of the feature vectors of the first set of feature vectors and the second set of feature vectors include measurement values and metric values, the measurement values corresponding to amplitude or location points of a particular wave, the metric values generated from metric functions that use at least one of the measurement values [see 0197-0207];
a blood pressure processing module configured to calculate an arterial blood pressure value based on the first set of feature vectors, the second set of feature vectors, and an empirical blood pressure calculation model, the empirical blood pressure calculation model configured to receive the first set of feature vectors and the second set of feature vectors as input values [see 0234-0235]; 
a communication module configured to provide a message including or being based on the arterial blood pressure value [see 0116-0117].
Goodman doesn’t disclose a wave selection module configured to identify a first subset of waves from a first set of waves of the first signal and a second subset of waves from a second set of waves of the second signal, each of the first subset of waves representing a separate approximation of an average of the first set of waves over a predetermined amount of time and each of the second subset of waves representing a separate approximation of an average of the second set of waves over the predetermined amount of time.
Nonetheless, McGonigle et al disclose a wave selection module configured to identify a first subset of waves from a first set of waves of the first signal and a second subset of waves from a second set of waves of the second signal, each of the first subset of waves representing a separate approximation of an average of the first set of waves over a predetermined amount of time and each of the second subset of waves representing a separate approximation of an average of the second set of waves over the predetermined amount of time [see 0080-0085] by disclosing over the predetermined amount of time (one or more preliminary PPG signals may be selected and mirrored to create the signal [0082] and a time-window may be applied to the signal obtained [0083]) for accurately determining an underlying parameter, at least because the consistent parts of a PPG signal may include relative low noise and or be time-invariant with respect to the value of the underlying parameter; further, the consistent parts of a PPG signal may exhibit statistical regularity, and/or may other features that match closely or identically the features used to derive signal processing algorithms, including parameter detection and estimation algorithms; therefore, such signal processing algorithms may exhibit relatively strong performance, e.g., detection or estimation performance, when applied to the consistent parts of a PPG signal ([0078]); and  using PPG signal measurements for metric values and feature vectors include metric values, the metric values generated from metric functions that use at least one of the measurement values ([0106]-[0108]) for thresholds and parameters to be considered in combination to improve accuracy of analysis and to remove the effects of erroneous beats, include those caused by an ectopic heart beat, or movement by a patient such as patient ([0106]-[0108]).
Therefore, one skilled in the art at the time the invention was filed would have been motivated to combine Goodman and McGonigle et al by a wave selection module configured to identify a first subset of waves from a first set of waves of the first signal and a second subset of waves from a second set of waves of the second signal, each of the first subset of waves representing a separate approximation of an average of the first set of waves over a predetermined amount of time and each of the second subset of waves representing a separate approximation of an average of the second set of waves over the predetermined amount of time; to improve accuracy of analysis and to remove the effects of erroneous beats, include those caused by an ectopic heart beat, or movement by a patient

Regarding claims 2, 13, Goodman discloses filter noise from the first signal and second signal comprises the pre-processing module configured to filter noise using an adaptive filter configured to remove motion noise from the first and second signals ([0120], [0193], [0238]). 
In addition, McGonigle et al teaches adaptive filtering ([0073], [0112]) for noise of motion ([0055]).

Regarding claims 3, 14, Goodman discloses a first light source and a second light source, the first light source configured to project the energy at the first wavelength, the second light source configured to project the energy at the second wavelength (PD1 and PD2, two PPG signals [0119]-[0121], [0249]-[0253]).

Regarding claims 4, 15, Goodman discloses wherein the first light source and the second light source are spaced at a predetermined distance from each other, and each of the first and second light sources are associated with a different corresponding photodiode energy receiver (PD1 and PD2, two PPG signals [0119]-[0121], [0249]-[0253]).

Regarding claims 5, 16, Goodman discloses wherein the measurement values comprise a transit time determined based on a time for blood to transit the predetermined distance between the first and second light sources (transit, two PPG signals [0119]-[0121 ], [0249]-[0253]).

Regarding claims 6, 17, Goodman discloses measurement values include any of wave peak locations or amplitudes, or wave valley locations or amplitudes (amplitude, location, peak, and foot, ([0197]-[0207]; foot of two PPG signals [0249]-[0253]).

Regarding claims 7, 18, Goodman discloses wherein the measurement values include any of an associated wave’s first or higher order derivative peak locations or amplitudes, the associated wave’s first or higher order derivative valley locations or amplitudes, or first or higher order moments of the associated wave (amplitude, location, peak, and foot, [0197]-[0207]).

Regarding claims 8, 19, Goodman discloses wherein the metric functions include one or more particular metric functions that calculate a distance between two measurement values [0106]-[0108]).

Regarding claims 9, 20, Goodman discloses wherein the energy projected by the first light source and the energy projected by second light source each have the same wavelength ([0248]-[0253]).

Regarding claim 10 and claim 21, Goodman teaches the system of claim 7 and the method of claim 18,
wherein the feature extraction module is further configured to:
determine a phase shift between the first signal and the second signal; o calculate, based on the phase shift, any of a pulse wave velocity or a pulse transit time based on the predetermined distance ([0221], [0253]); 
the blood pressure calculation module is further configured to calculate the arterial blood pressure value based on first set of feature vectors, the second set of feature vectors, any of the pulse wave velocity or the pulse transit time, the empirical blood pressure calculation model, the empirical blood pressure calculation model further configured to receive the first set of feature vectors, the second set of feature vectors, the second set of feature vectors, and any of the pulse wave velocity or the pulse transit time as input ([0221], [0253]).

Regarding claim 11, Goodman teaches wherein the first signal and the second signal each comprise a photoplethysmogram (PPG) signal (two PPG signals [0119]-[0121], [0249]-[0253]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/              Primary Examiner, Art Unit 3793